J-S40003-16



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellee

                   v.

MAURICE SHOATZ

                        Appellant                   No. 2558 EDA 2014


          Appeal from the Judgment of Sentence August 12, 2014
           In the Court of Common Pleas of Philadelphia County
           Criminal Division at No(s): CP-51-CR-0007113-2012


BEFORE: BOWES, MUNDY AND MUSMANNO, JJ.

MEMORANDUM BY BOWES, J.:                              FILED JULY 15, 2016

      Maurce Shoatz appeals pro se from the judgment of sentence of six

and one-half to fifteen years incarceration imposed after a jury found him

guilty of possession of a firearm by a prohibited person, firearms not to be

carried without a license, and possession of a controlled substance. The trial

court deemed all issues waived due to Appellant’s failure to properly file a

Pa.R.A.P. 1925(b) statement. We affirm.

      The facts of this case are as follows.        On April 22, 2012, at

approximately 9:50 p.m., Officer Timothy Dunne of the Philadelphia Police

Department observed a black Chevrolet Tahoe vehicle double-parked. This

vehicle bore a license plate with the label “indigenous native,” which the

officer knew to be fraudulent and indicative of the “sovereign citizen”
J-S40003-16



movement. Shortly thereafter, Appellant exited a nearby store, entered the

vehicle, and drove away.

       Officer Dunne initiated a traffic stop and approached the driver’s side,

while his partner approached the passenger side. The vehicle was occupied

by Appellant and two passengers. The windows were tinted, Appellant did

not roll down the windows, and the officer could not observe his hands.

When Officer Dunne opened the door of the vehicle, Appellant immediately

handed over a card bearing the name “Banu Tallahassiy, Native American.”

After handing over this document, Appellant reached for his waistband.

Appellant complied with the officer’s order to place his hands on the steering

wheel, but again reached for his waistband after telling Officer Dunne he

would retrieve the vehicle’s registration. Fearing Appellant was reaching for

a weapon, Officer Dunne patted down the area where Appellant was

reaching and immediately felt a firearm.

       Officer Dunne removed Appellant from the vehicle and placed him in

handcuffs.   Appellant was asked if there were any more firearms and he

stated there was a second gun in the car. Officer Dunne then retrieved a

second firearm. A search incident to arrest yielded a quantity of the drug

PCP.

       On June 15, 2012, Appellant was charged with, inter alia, the

aforementioned crimes.      On November 2, 2012, a counseled motion to

suppress was filed. The trial court denied the motion after a March 4, 2013

                                     -2-
J-S40003-16



evidentiary hearing.        The court additionally held multiple hearings for

Appellant’s Rule 600 motions seeking nominal bond.1 These motions were

denied.    On April 7, 2014, the jury returned its verdict.    Appellant was

sentenced and timely post-sentence motions were denied.

       A timely notice of appeal was docketed on September 2, 2014, which

indicated Appellant’s desire to proceed pro se. On December 2, 2014, we

remanded for a Grazier2 hearing. On June 3, 2015, the trial court entered

an order finding Appellant validly waived his right to counsel.     The court

thereafter ordered Appellant to file a Pa.R.A.P. 1925(b) statement of errors

complained of on appeal.

       On July 7, 2015, the trial court’s chambers timely received Appellant’s

Rule 1925(b) statement, which raised forty-one allegations of error.

However, the statement is neither listed on the court docket nor contained in

the certified record. On November 6, 2015, the trial court issued its opinion,

deeming all issues waived for Appellant’s failure to file the 1925(b)

statement with the clerk of courts.



____________________________________________


1
   Two hearings conducted May 5, 2013 and August 6, 2013 have been
transcribed. The May transcript refers to hearings on Rule 600 motions
conducted on December 20, 2012, and March 12, 2013. These transcripts
do not appear in the certified record.
2
    Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1998).



                                           -3-
J-S40003-16



      The matter is now ready for our review. Appellant filed a brief raising

the following issues, which we have renumbered for ease of discussion.

      1.    Did not the trial judge err in her opinion concerning
      Appellant filing his 1925(b) statement of errors complained of on
      appeal?

      2.    Did the suppression court err in its decision not to
      suppress all evidence due to probable cause not being
      established by affidavit of probable cause to legally stop, search
      and seize appellant?

      3.     Did not the trial court err in denying Appellant’s motion to
      dismiss pursuant to Pa.R.Crim.P. Rule 600, in that more than
      365 days of non-excludable/non-extendable time passed before
      Appellant was brought to trial, and the Commonwealth was not
      diligent in bringing Appellant to trial?

      4.   Did the sentencing court have statutory authority to
      sentence Appellant?

      5.     Did the lower court have jurisdiction of the subject matter
      to try, convict, and sentence appellant?

Appellant’s brief at iiii.

      We begin with analyzing whether waiver applies. The trial court, citing

Commonwealth v. Butler, 812 A.2d 631, 634 (Pa. 2002), deemed all

issues waived due to Appellant’s failure to file the Rule 1925(b) statement

with the clerk of courts.       Trial Court Opinion, 11/6/15, at 4.         In

Commonwealth v. Schofield, 888 A.2d 771 (Pa. 2005), our Supreme

Court reaffirmed the bright-line rule that non-compliance with Rule 1925

results in automatic waiver. The pro se defendant therein had mailed the




                                     -4-
J-S40003-16



Rule 1925(b) document to the trial judge3 but failed to docket the statement

with the clerk of courts.       Id. at 774.      We affirmed judgment of sentence

after concluding the statement was improperly filed.           Our Supreme Court

granted review to reconsider Butler’s rigid rule.             The Court ultimately

rejected the position that we may review claims even where the trial judge

was aware of the issues the litigant intended to raise.                     “While we

acknowledge the equitable appeal of granting relief in this case, we reassert

. . . that failure to comply with the minimal requirements of Pa.R.A.P.

1925(b) will result in automatic waiver of the issues raised.”          Id. at 774.

Thus, even if the trial judge had addressed Appellant’s issues despite the

defect, we could not overlook it. Commonwealth v. Hill, 16 A.3d 484, 494

(Pa. 2011) (“Rule 1925(b) sets out a simple bright-line rule . . . courts lack

the authority to countenance deviations from the Rule’s terms; the Rule’s

provisions     are    not    subject     to    ad   hoc   exceptions   or    selective

enforcement[.]”).

       However, this does not end our inquiry as Rule 1925(c) authorizes us

to “remand . . . for a determination as to whether a Statement had been

filed and/or served or timely filed and/or served.”                Appellant’s brief

challenges the trial court’s conclusion that he did not file the statement by

____________________________________________


3
       The trial judge’s opinion did not indicate whether the document was
filed in chambers within the applicable time period.



                                           -5-
J-S40003-16



asserting that on June 26, 2015, he placed in the prison mailbox his

statement, “addressed to the clerk of court, courtroom of Carolyn Nichols,

and Hugh J. Burns, Jr. (District Attorney’s office), via first class mail.”

Appellant’s brief at 27.          We have reviewed the exhibit attached to

Appellant’s brief, which is a prison cash slip. Exhibit A to Appellant’s brief.

It demonstrates Appellant mailed at least two envelopes: One directed to

“Clerk of Court, Courtroom of Carolyn Nichols, Criminal Justice Center, 1301

Filbert Street” and the other to the District Attorney’s office.4 This document

could arguably demonstrate that Appellant merely served the document

upon Judge Nichols’ clerk, since the cash slip does not indicate whether

Appellant placed two copies of the statement in the mailing sent to Filbert

Street.   The Commonwealth, on its part, asks us to accept the finding of

waiver and states Appellant has correctly filed dozens of documents with the

clerk of courts. Commonwealth’s brief at 11, n.5. However, this fact could

just as easily be cast in Appellant’s favor since it establishes he successfully

filed documents in the past.
____________________________________________


4
    Philadelphia County’s website lists the address for filing in Criminal
Division as the Criminal Justice Center, 1301 Filbert Street.
http://www.courts.phila.gov/howdoi/index.asp?search=20. Additionally, the
Honorable Carolyn H. Nichols’ chambers is in the same building. Thus,
Appellant may have sent two copies of the same document to 1301 Filbert
Street, expecting the copies to be served upon both offices. The cash slip
supports a finding that the statement could have been sent to the clerk of
courts.




                                           -6-
J-S40003-16



       While Appellant has a tenable claim that he filed his Rule 1925(b)

statement, which was not docketed due to a breakdown in the courts, we do

not think remand is necessary. We are obliged to review two of the claims

as they are non-waivable. With respect to the remaining claims, we believe

judicial economy justifies disposing of the claims as no purpose would be

served by remand for reasons we shall address infra.5

       We begin with the suppression claim.               Appellant does not discuss

whether the officer possessed reasonable suspicion justifying the vehicular

stop or the subsequent patdown.                Rather, he claims the traffic stop was

invalid because a neutral magistrate did not approve it.               His argument

begins, “The suppression court erred in its decision not to suppress all

evidence due to probable cause not being established by affidavit of

probable cause to legally stop, search and seize Appellant.” Appellant’s brief

at 1 (unnecessary capitalization omitted). He goes on to claim, inter alia,

the stop was invalid because “[t]he record . . . show[s] that no District

Justice ever entered an order issuing process in this matter.”            Appellant’s



____________________________________________


5
   We express no opinion as to whether Rule 1925(c)(1) requires this Court,
in determining if remand is warranted, to review the underlying merits of
Appellant’s pro se claims such that we may consider the ultimate likelihood
of success upon appellate review. Nor do we definitively state Appellant’s
exhibits constituted compliance with Rule 1925(b).




                                           -7-
J-S40003-16



brief at 3.   He urges us to find the reasons for the stop needed to be

approved by a neutral judicial body:

     The point of the [F]ourth Amendment which is often not grasped
     by zealous officers, is not that it denies law enforcement the
     support of the usual inferences which reasonable men draw from
     evidence. Its protection consists [sic] in requiring that those
     inferences be drawn by a neutral and detached magistrate
     instead of being judged by the officer[.]

Appellant’s brief at 4. This argument was flatly rejected almost fifty years

ago. As the Supreme Court of the United States observed in Terry v. Ohio,

392 U.S. 1 (1968):

     If this case involved police conduct subject to the Warrant
     Clause of the Fourth Amendment, we would have to ascertain
     whether ‘probable cause’ existed to justify the search and
     seizure which took place. However, that is not the case. We do
     not retreat from our holdings that the police must, whenever
     practicable, obtain advance judicial approval of searches and
     seizures through the warrant procedure, or that in most
     instances failure to comply with the warrant requirement can
     only be excused by exigent circumstances. But we deal here
     with an entire rubric of police conduct—necessarily swift action
     predicated upon the on-the-spot observations of the officer on
     the beat—which historically has not been, and as a practical
     matter could not be, subjected to the warrant procedure.
     Instead, the conduct involved in this case must be tested by the
     Fourth Amendment's general proscription against unreasonable
     searches and seizures.

Id. at 1879 (citations omitted).   Appellant makes no argument that the

suppression court’s ruling is improper in light of the actual law and not the

law as he perceives it should be, and it is waived for lack of development.

Commonwealth v. Beshore, 916 A.2d 1128, 1140 (Pa.Super. 2007) (the




                                       -8-
J-S40003-16



failure to develop an adequate argument in appellate brief may result in

waiver). Thus, remand for a hearing is unnecessary.

      Next, we address Appellant’s argument that the Commonwealth did

not timely bring him to trial. Dismissal is required under Rule 600 “when the

Commonwealth fails to commence trial within 365 days of the filing of the

written complaint, taking into account all excludable time and excusable

delay.”   Commonwealth v. Goldman, 70 A.3d 874, 879-80 (Pa.Super.

2013).    To determine whether dismissal is required under Rule 600, the

starting point is the “mechanical run date,” which is calculated by adding

365 days to the date criminal charges were filed. Pa.R.Crim.P. 600(A)(2)(a).

Herein, Appellant was charged on April 22, 2012, and the mechanical run

date was April 22, 2013. Appellant’s trial commenced on April 17, 2014.

      We have reviewed the existing transcripts and the motions that appear

in the certified record. The Rule 600 motions litigated before the trial court

requested Appellant’s release on nominal bond. N.T. Rule 600 I, 5/15/13, at

6; N.T. Rule 600 II, 8/6/13, at 4. The trial court granted the motions but

revoked bond on public safety grounds. At the August 6th hearing, counsel

repeated his request for release on nominal bond and added a claim of

complete discharge for violation of Rule 600. The ADA responded, “I have

prepared a chart for Your Honor, which has all of the listing dates.       And

based on my calculations, we are up to 312 days.” Id. at 7. The defense

counsel did not object to this chart, which is not in the certified record, and

                                     -9-
J-S40003-16



again asked for nominal bond. Id. at 9. At the conclusion of the hearing,

the trial court stated the trial date was within the 365 day limit when

factoring in excludable and excusable time.             Id. at 12.      No other

transcription appears in the record.     Appellant has the duty to ensure the

record is complete for purposes of appellate review.         Commonwealth v.

Gonzalez, 109 A.3d 711, 725 (Pa.Super. 2015).

      Appellant’s failure to object to the underlying calculations of the

excludable time dooms his claims. “One must object to errors, improprieties

or irregularities at the earliest possible stage of the criminal . . . adjudicatory

process to afford the jurist hearing the case the first occasion to remedy the

wrong and possibly avoid an unnecessary appeal to complain of the matter.”

Commonwealth v. Strunk, 953 A.2d 577, 580 (Pa.Super. 2008).                  Thus,

Appellant’s failure to object to the submitted time calculations or contest

them in any way resulted in waiver.        See Commonwealth v. Lopez, 57

A.3d 74, 81-82 (Pa.Super. 2012) (litigant complaining on appeal of

admission of evidence in trial court is limited to arguing specific objections

lodged at trial). Accordingly, no purpose would be served by remand.

      We now turn to the sentencing claim.         This claim can be addressed

even if the Rule 1925(b) statement was defective.           Commonwealth v.

Watley, 81 A.3d 108, 118 (Pa.Super. 2013) (legality of sentence questions

are non-waivable). According to Appellant, trial judges have largely lacked

the ability to incarcerate defendants since 1980. His argument is incoherent

                                      - 10 -
J-S40003-16



and relies on absurd technicalities. In summary, the argument relies on the

fact former Chapter 13 of Title 18 – Crimes and Offenses, was entitled

“Authority of Court in Sentencing.”            However, when this chapter was

renumbered and moved from Title 18 to Title 42 in 1980, its new title reads

“Sentencing.”       In turn, Appellant contends a trial court no longer has

authority to sentence under Title 18, and the Crimes Code “only serves the

objective of defining what activity constitutes each criminal offense . . . since

the court could not access the sentencing statutes found in the Crimes Code

. . . the court had to stay within the sentencing code.” Appellant’s brief at

31.6 Thus, pursuant to 42 Pa.C.S. § 9721(a), the judge could only select the

following options:

       (a) General rule.--In determining the sentence to be imposed
       the court shall, except as provided in subsection (a.1), consider
       and select one or more of the following alternatives, and may
       impose them consecutively or concurrently:

              (1)   An order of probation.
              (2)   A determination of guilt without further penalty.
              (3)   Partial confinement.
              (4)   Total confinement.
              (5)   A fine.
              (6)   County intermediate punishment.
              (7)   State intermediate punishment.


____________________________________________


6
   We take this to mean that, for example, 18 Pa.C.S. § 1103, which
generally gives the power to sentence a convicted defendant to
imprisonment for felony offenses, is a nullity because the Crimes Code lacks
a chapter granting the judge authority to sentence.



                                          - 11 -
J-S40003-16



Appellant then claims that total confinement cannot justify his sentence of

imprisonment,       for   reasons   we    cannot   comprehend.    “A    term    of

‘imprisonment’ is merely a punishment that is based solely off of the crime

itself.    However, a sentence of ‘total confinement’ is a form of treatment

(rehabilitation) that is based off of the results from the Pre-Sentence

Investigation (PSI) Report,” and not the crime itself.”     Appellant’s brief at

35.

          This argument is nonsensical.    We have previously noted that “Total

confinement and imprisonment are synonyms, as is the word incarceration,

which is obvious from the context of § 9721, since it provides for probation,

partial confinement, county intermediate punishment and state intermediate

punishment.”       Commonwealth v. Stultz, 114 A.3d 865, 884 (Pa.Super.

2015).      The judge clearly had the power to impose incarceration. Thus, the

sentence is legal.

          Finally, we address Appellant’s averment that the trial court lacked

subject matter jurisdiction due to the charging document’s failure to specify

an “official, formal and specific accusation of any valid law enacted by the

General Assembly of the Commonwealth of Pennsylvania[.]”               Appellant’s

brief at 21.      “If there is no valid law charged, there can be no crime

committed, and if there is no crime there can be no jurisdiction.”        Id. As

with the foregoing sentencing claim, a subject matter jurisdiction challenge

cannot be waived.         Commonwealth v. Jones, 929 A.2d 205, 210 (Pa.

                                         - 12 -
J-S40003-16



2007) (“The Commonwealth's waiver argument, however, is irrelevant if the

underlying challenge to subject matter jurisdiction is meritorious because

challenges to subject matter jurisdiction cannot be waived.”).

     Jurisdiction is purely a question of law and our standard of review is de

novo. Commonwealth v. Seiders, 11 A.3d 495, 496-97 (Pa.Super. 2010).

There are two requirements for subject matter jurisdiction as it relates to

criminal defendants: competency of the court to hear the case, and formal

and specific notice to the defendant.      Jones, supra.         Appellant does not

contest the former requirement, and it is well-settled that controversies

arising from violations of the criminal laws are entrusted to the jurisdiction

of the pertinent court of common pleas. Commonwealth v. Bethea, 828

A.2d 1066, 1074 (Pa. 2003).         Appellant focuses his attack on the notice

requirement.   His complaint is that the criminal information referenced

Purdon’s Pennsylvania Statutes (“Purdon’s”) as the source of the specific

crimes for which he was charged. Appellant argues that, as a result, West

Publishing, the publisher of Purdon’s, and not the legislature enacted the

charged crimes.    This claim is meritless.     The criminal information herein

clearly gave notice to Appellant of a formal and specific accusation of the

crimes   charged   that   enabled    him   to   prepare    any    defenses.    See

Commonwealth v. Little, 314 A.2d 270, 273 (Pa. 1974). The absurdity of

Appellant’s argument is obvious when one considers this “error” could be

rectified by omitting any reference to Purdon’s.          This is due to the well-

                                      - 13 -
J-S40003-16



known    legal     maxim     that   everyone   is     presumed    to   know   the     law.

Commonwealth v. McBryde, 909 A.2d 835, 838 (Pa.Super. 2006).

Obviously, the citation to Purdon’s simply “refers directly to sections

assigned by the legislature in its official counterpart and not West Publishing

Company.” Stultz, supra at 880.

      Additionally, on June 7, 2016, Appellant filed two applications with this

Court.   One seeks allowance of bail pending appeal; the other seeks an

immediate hearing on his petition for bail pending appeal.               We have no

authority to grant bail.       See Pa.R.Crim.P. 521 (bail decisions vested with

trial court).     The docket shows that Appellant filed an application for bail

pending appeal with the trial court on April 8, 2016,. This application has

not been acted upon.         However, this motion was effectively a motion for

reconsideration, as bail was revoked well before verdict. Therefore, he had

no continuing right to bail. See Pa.R.Crim.P. 534 (“Unless bail is revoked,

a bail bond shall be valid until the full and final disposition of the case,

including   all    avenues     of   direct   appeal    to   the   Supreme     Court     of

Pennsylvania”) (emphasis added). We therefore deny the applications.

      Appellant’s Petition for Allowance of Bail Pending Appeal denied.

Appellant’s Application for Hearing on Allowance of Bail denied. Judgment of

sentence affirmed.




                                         - 14 -
J-S40003-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/15/2016




                          - 15 -